Case 5:18-cv-00555-XR Document 231-5 Filed 07/01/20 Page 1 of 2




        Exhibit C
                         Case 5:18-cv-00555-XR Document 231-5 Filed 07/01/20 Page 2 of 2

DANIEL D. HOROWITZ, III *†                                                                     2100 TRAVIS STREET
THE LAW OFFICE OF DANIEL D.                                                                    HOUSTON, TEXAS 77002
HOROWITZ, III, P.C.                                                                            TOLL FREE (844) 824-3543
                                                                                               LOCAL (832) 460-5181
*Board Certified in Personal Injury                                                            FAX (832) 266-1478
Trial Law By the Texas Board of Legal                                                          DANIEL@DDHLAWYERS.COM
 Specialization
† Also Licensed in New Mexico




                                                          June 23, 2020

             Mr. Paul David Stern                                                                Via E-Mail
             U.S. Attorney’s Office (W.D. Tex.)
             601 W. Loop 410, Suite 600
             San Antonio, Texas 78216

                        Re:       Cause No. 5:18-cv-00555-XR, Holcombe, et.al. v. United State of
                                  America; In the United States District Court for the Western District of
                                  Texas-San Antonio Division

             Dear Mr. Stern:

                     As you are aware, I’ve been retained to represent Ms. Danielle Smith in the
             above referenced case. Her deposition is currently scheduled for Tuesday June 30th,
             2020. Please forward a copy of each and every statement given by Danielle to the
             F.B.I., A.T.F., Texas Rangers, United States Air Force, U.S.O.I.G., the U.S. Attorney’s
             Office, or any other law enforcement agency in relation to the subject matter which
             makes the basis of this litigation.

                    The incident which makes the basis of this civil litigation was a mass shooting.
             Had Devin Kelley survived, the United States would have indicted him for intentionally
             causing the death of several people. The D.O.J. would have likely authorized the
             pursuit of the death penalty. Any acquaintances of the perpetrator would likely be
             investigated as targets for indictment as well.

                    Therefore, please provide a letter stating Danielle Smith (f/k/a Danielle Kelley) is
             not a target of a criminal investigation at this time, and the answers she gives in
             response to the questions during the deposition will not lead to her becoming a target of
             criminal investigation with the United States Department of Justice or any state law
             enforcement agency. In other words, provide written confirmation Danielle is not a
             target of a criminal investigation and she will never be a target of a criminal investigation
             for anything related to the Sutherland Springs incident. Should you have any questions,
             please do not hesitate to contact my office.
                                                       Sincerely,



                                                              Daniel D. Horowitz


                                                      WWW.DDHLAWYERS.COM
